                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                               Case No. 18-cr-0166 (WMW/KMM)

                                 Plaintiff,
                                                    FINAL ORDER OF FORFEITURE
        v.

 Phillip Mark Reinhart,

                                 Defendant.


       WHEREAS, on March 1, 2019, this Court entered a Preliminary Order of Forfeiture

to Plaintiff United States of America of an LG-M153 cellular telephone, MSISDN

15072173627, IMEI 353431090938853 and an LG-152VL cellular telephone, MSISDN

5072173627, IMSI 311480299260980 (Property), pursuant to 18 U.S.C. § 2253(a)(3) in

conjunction with 28 U.S.C. § 2461(c);

       WHEREAS, beginning on March 9, 2019, the United States posted a notice of

criminal forfeiture for at least 30 consecutive days on www.forfeiture.gov, an official

government internet site, providing notice of the intent of the United States to dispose of

the Property in accordance with governing law and notice of the right of third parties to

petition the Court, within 60 days of the first date of posting, for a hearing to adjudicate

the validity of their alleged legal interest in the Property; and

       WHEREAS, no petitions have been filed with the Clerk of Court, and the time for

filing a petition has expired.
      NOW, THEREFORE, IT IS HEREBY ORDERED that:

      1.     Plaintiff United States of America’s motion for a final order of forfeiture,

             (Dkt. 84), is GRANTED.

      2.     All of the rights, titles, and interests in the LG-M153 cellular telephone,

             MSISDN 15072173627, IMEI 353431090938853 and the LG-152VL

             cellular telephone, MSISDN 5072173627, IMSI 311480299260980 are

             hereby forfeited to, and vested in, the United States of America, pursuant to

             18 U.S.C. § 2253(a)(3) in conjunction with 28 U.S.C. § 2461(c).

      3.     The above-described property shall be disposed of by the United States in

             accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 13, 2019                             s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
